DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of April 13, 2022 has been received and entered.  With the entry of the amendment, claims 9-10 are withdrawn, and claims 1-8 are pending for examination.
 
Election/Restrictions
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 2, 2019.

Furthermore, as to the restriction requirement as to species of how the volume of the spray spot determined, it is noted that in the response of October 2, 2019 applicant elected “optical profilometry” with traverse.  However, due to the lack of 35 USC 102 or 103 rejection of claim 1, the species have been rejoined, and all of the species of claims 5-8 examined.

Specification
The substitute specification file February 20, 2018 has been approved.

Claim Rejections - 35 USC § 112
The rejection of claims 1-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the amendments and arguments of April 13, 2022. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 3, “high” is confusing as to what would be a “high” pressure as opposed to a “low” or “average” pressure.  The term “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, any pressure gas container is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, lines 5-10 refer to applying a complete coating “having a layer thickness calculated based on a volume of the spot. . .”  As worded, this appears to be confusing as to whether the layer thickness is specifically calculated, such that an actual step of calculation is carried out, or whether the applied thickness would just meet the requirements of the equation inherently, and if the calculation done when is required to be done – before the complete coating applied or after, for example.  For the purpose of examination, it is understood that when following the process, there is an actual step of calculation that is carried out, but applicant should clarify what is intended, without adding new matter.
Claim 1, lines 10-15, have that in the equation for determining the layer thickness, v is a speed that the spray gun moves during the applying of the complete coating, and p is a track offset during  the applying of the complete coating. However, it is not required for the spray spot application conditions be at the same v and p as for the complete coating, in the claim, where in the disclosure it is described that v and p are provided during the spot application (note [00012] of the substitute specification).  It is unclear how the layer thickness can be determined using v and p for the complete later coating and the volume of the spray spot if the v and p is not the same during the spot application and the complete coating application. For the purpose of examination, it is understood that when following the process the same values of v and p are used during the application of the spot and complete coating, but applicant should clarify what is intended, without adding new matter.
Claim 1, lines 10-15, as to the equation and parameters provided, no units are provided in the claims and specification, however, it is clear that different results would be provided based on the units used for the parameters since no limitations are provided.  For example, if the speed is in m/s and the offset is in inches and the volume is in cm3 and the time in seconds, there would be a different result than if the speed is in inches/minute, the offset in cm, the volume in m3 and the time in seconds.  For the purpose of examination, any units can be used, but applicant should clarify what is intended, without adding new matter. In the amendment of April 13, 2022 no information was provided as to this issue/rejection, and no units are present, so the claim rejection is maintained.
Claim 1, lines 11-12, as to the speed of the device relative to the surface of the substrate, is this the speed as it moves in the parallel tracks or is it the time moving in the arrow direction in figure 2 in the specification?  It is unclear from the description in the substitute specification at [00021]. For the purpose of examination, either is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
Claim 4, lines 2-3, as to the speed and track offset being fixed– it is unclear if this means fixed for the use of the complete coating application or the same values are used for depositing the volume to be measured and to be used for the complete coating application. For the purpose of examination, any of these options is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
The dependent claims also do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 as now amended now contains abstract idea features such as calculating a layer thickness of a complete coating applied to a substrate using a taught equation, where the equation can be calculated simply by using mental determination (such as metal evaluation of the formula), so nothing in the claim precludes this step from being practically performed by the mind, such that the claim recites abstract ideas, and as well the claim contains mathematical concepts (such as the equation as a mathematical formula, and mathematical calculations with the formula) (so meets Step 2A, prong one requirements, for example).  Note for example, MPEP 2106.04(II)(A)(2) states “The mere inclusion of a judicial exception such as a mathematical formula (which is one of the mathematical concepts identified as an abstract idea in MPEP § 2106.04(a)) in a claim means that the claim "recites" a judicial exception under Step 2A.”  
Furthermore, the judicial exception as to abstract ideas is not integrated into a practical application. The claim now has spraying, using a spray gun, a coating material onto a test substrate to produce an applied spray spot, where the volume of the spot that is applied in a fixed time span on the substrate by the spray gun prior to the complete coating is used to determine layer thickness, so volume would have to be determined.  However, the spraying feature is a conventional way of applying a coating as a spray spot (note [0004] of the specification, for example, for STEP 2B), and further the spraying of the spot would appear to be mere data gathering steps as part of determining the volume and layer thickness calculation—in other words an application of coating in a spray spot would need to be provided to give the volume for determining and use in the layer thickness calculation, and thus does not provide a meaningful limitation to the claim, and can be considered an insignificant extra-solution activity (so under STEP 2A, prong 2 consideration, for example, where the claim does not recite additional elements that integrate the judicial exception into a practical application).  Even determination of volume would be a data gathering step for the determination of the future thickness of the complete coating (or determination after the complete coating applied) using the equation by calculation and use of the mathematical formula. Note, for example, as discussed in MPEP 2106.05(g) the consideration of for Step 2A, Prong 2 or Step 2B  as to integration in a practical application is to whether additional elements add more than insignificant extra-solution activity to the judicial exception and additional elements can include gathering data for use in a claimed process, where MPEP 2106.05(g) cites various cases were courts have found actions that would be additional elements of activity as mere data gathering, where here the spraying of the applied spray spot can be considered necessary data gathering activity, since a spot needs to be provided to determine the volume and use in the equation, note for example In Re Grams with performing clinical tests to obtain input for an equation.
  The claim now has an additional step of “applying, by the spray gun, a complete coating of coating material to the substrate, the complete coating of coating material having a layer thickness calculated based on a volume of the spot”.  However, this is considered simply generally linking the abstract idea to a particular environment, where to provide integration into a practical application (as required under STEP 2A) there needs to be applying or using the judicial application in  some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (note MPEP 2106.05(e), for example), since here it would simply provide a general coating using in some linking fashion the determined feature of thickness  Note also MPEP 2106.05(g) noting considerations as  to providing integration in to a practical application (as for STEP 2A) or significantly more (for STEP 2B) as to whether the additional elements add more than insignificant extra-solution activity to the judicial exception, where a discussed example of insignificant application is cutting hair after first determining the hair style. This appears to be like the present claim element of coating by the spray gun (like cutting, which would use an apparatus for cutting) using the thickness calculated (like using the determined hair style, that is the determined feature).  The spray gun now having a gas container and gas heater (for the spot and complete coating application) does not affect the this consideration (since similarly to cutting, some cutting apparatus, such as scissiors would be needed).   Therefore, the claim does not have the abstract ideas integrated in a practical application, where the determining of future coating thickness can be merely calculating using mathematic concepts or metal evaluation, and there is no practical use of the thickness determination in the application of a future coating with no actual application or use in a manner that would be more than a mere “applying it” type action, since the application claimed as discussed above would not be considered more than an insignificant applicant as discussed above.  Moreover, the claim does not include additional elements (as under STEP 2B consideration as well) that are sufficient to amount to significantly more than the judicial exception as the spraying to give a volume and coating spray spot would be conventional, and the claim is not patent eligible, noting how MPEP 2106.05(g) also applies to STEP 2B as well, for example.
Additionally as to claims 2, 3, use of a test substrate or gas turbine component substrate still provide for the coating arranging/application to simply be part of data gathering as noted above, and the claims are not patent eligible for the reasons given for claim 1 above.
Additionally as to claim 4, further description of features for the parameters used would still provide for the use of the formula as part of a mental process/mathematical formula, and the claim is not patent eligible for the reasons given for claim 1 above.
Additionally as to claims 5-8, these give methods for determining volume, but these methods are well understood conventional ways of gathering data, so the claims are not patent eligible for the reasons given for claim 1 above.

It is noted that Subramanian et al (US 2012/0269958) provides how a substrate can be provided to an area for coating (which would in the broad sense prepare the substrate for coating) (note figures 2-7, [0056]-[0053]), where devices can be provided for applying/arranging coating corresponding to the devices described in the present specification for plasma spraying, cold spraying and powder flame spraying, and coating arranged/provided from these devices, for example (note figures 2-4 and 6, [0056]-0059], and [0061]-[0062]), where the devices/application would include providing a raster pattern/track offset (path offset) ([0048]), and where the spray gun/device would also have a speed ([0049]).  It is indicated that an applied spray spot that would have a volume is provided ([0039], figure 1), and that a final equation representing the thickness distribution is determined based of a single spray profile ([0042]-[0043]), and can be used for coating thickness computation and simulation ([0010], [0071], claim 1).  However, Subramanian does not specifically provide that the specific formula claimed would be indicated or used for determining layer thickness.

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered.
The rejections above have been adjusted based on the amendments to the claims, and note the new 35 USC 112(b) rejections due to the amendments to claim 1. 
Applicant provides a detailed argument that the 35 USC 101 rejection is improper.  However, it is the Examiner’s position that the rejection is proper.  Applicant argues that there are two concrete physical steps of spraying a spot of coating onto a test substrate and then applying a complete coating of coating material onto the substrate, with the layer thickness of the complete coating determined based on the volume of the spray spot, and the limitation are concrete steps that cannot be said to cover performance in the mind and are not directed to an abstract idea.  However, as discussed in the rejection above, the Examiner is of the position that the applying of the spray spot is mere data gathering and the applying the complete coating would be insignificant extra-solution activity, and the calculations using the provided equation give the abstract idea, and the claims are still properly rejected as discussed in the rejection above, and in detail below as to the analysis of the claims.
 Applicant provides a listing as to considerations for Step 1, Step 2(A) – prong 1, and prong 2 and Step 2(B).
Applicant argues that as to Step 2(A) –prong 1, that the Examiner has identified specific limitations in the claims that allegedly recite the abstract idea but these do not recite abstract idea on their own or metal processes, but rather an improved method for spraying a coating material on a substrate, and that the Examiner asserts that certain method steps could be performed with the mind, but the claims as a whole are not directed to mental steps, but rather physical processes, and thus the output of 2A-prong 1 is NO and the claims are patent eligible. 
The Examiner disagrees with applicant’s position. In prong 1 the claim is considered as reciting a judicial exception, which it does in this case with the mathematical equation calculation and calculating the layer thickness which can be done with the human mind.  Note MPEP 2106.04 and note applicant’s own wording from the amendment of September 30, 2021 (“does the claim recite a judicially recognized exception to patentability (e.g. abstract idea)?”) at page 7 of the amendment.  Note for example, MPEP 2106.04(II)(A)(2) states “The mere inclusion of a judicial exception such as a mathematical formula (which is one of the mathematical concepts identified as an abstract idea in MPEP § 2106.04(a)) in a claim means that the claim "recites" a judicial exception under Step 2A.”  Thus, while there may be physical steps and use of a spray gun in the claim, the presence of the mathematical formula/equation/abstract idea means that prong 1 is met (output is yes), and the entire claims does not have to have only abstract ideas.  If applicant by the determination and calculation step being removed means that the calculation does not actually have to be performed, then, the Examiner notes the discussion of the Subramanian reference above as indicating the known application of spray spots and use of coating thickness determination.  The Examiner has treated the position of the claimed “the thickness calculated based on a volume of the spot . . . “ as requiring the calculation step as discussed in the 35 USC 112 rejection above.
Furthermore, as to Step 2(A)—prong 2, applicant argues that the Examiner must evaluate whether the alleged exception is integrated into a practical application and thus the claims would be eligible under Step 2(A)-prong 2 because the claims include elements that integrate into a practical application, where the claim recites an additional element that is such that the claim as a whole is more than a drafting effort designed to monopolize the exception, where one of the signs of such an additional element is an improvement in the technological field, where applicant argues they have provided  such an improvement, where test coatings were previously applied to an entire test substrate – which is time consuming and material intensive, and therefore uneconomical, where in the present claims the thickness calculated without requiring a complete coating  or without using complicated software, where by physically applying a spot to a small region of the substrate changes can be made to the spray gun and flow parameters before coating the entire substrate, and thus application is positively recited in the claims and cannot be dismissed as mere data gathering.  It is also argued that consideration of STEP 2A specifically excludes consideration of whether additional elements represent well-understood, routine, conventional activity (reserved for STEP 2B), and therefore the spraying step with a spray gun can amount of a practical application even if well known or conventional, and is not conventional as part of the inventive concept is to only apply a spray spot, and calculate coating thickness before applying the entire layer.  Furthermore, it is argued that claim 1 has now been amended to provide coating the substrate with the substrate coating using the spray gun  a complete coating as claimed and this would be a physical step taken in response to a physical step.  It is also argued that the claim as a whole is directed to an improvement and does not seek to tie up the abstract idea.
The Examiner notes these arguments, however, her position that the exception is not integrated into a practical application is maintained.  The spot spraying, the complete coating spraying and using a spray gun was considered with the rest of the claim. Note the discussion in the rejection above as to the complete coating application in connection with the claim.  The Examiner is of the position that the additional steps to the claim as to spraying, with a spray gun, of a coating material to produce an applied spray spot – is merely a data gathering step providing forming the applied spray spot, where spraying would be a known application (so conventional) method that provides for the applying of the volume that must be provided to be determined and used for the layer thickness calculation, and as a data gathering step provides no meaningful limitation to the claim, so not integrated into a practical application. Thus, it is not that this is simply a well understood, routine activity (as in Step 2B, and further, conventionality would also be considered for step 2B and so relevant to note for this consideration), but that the activity is part of data gathering that does not meaningfully limit the claim.  Note, for example, as discussed in MPEP 2106.05(g) the consideration of for Step 2A, Prong 2 or Step 2B  as to integration in a practical application is to whether additional elements add more than insignificant extra-solution activity to the judicial exception and additional elements can include gathering data for use in a claimed process, where MPEP 2106.05(g) cites various cases were courts have found actions that would be additional elements of activity as mere data gathering, where here the spraying of the applied spray spot can be considered necessary data gathering activity, since a spot needs to be provided to determine the volume and use in the formula, note for example In Re Grams with performing clinical tests to obtain input for an equation.
Additionally, as to the added step of providing a complete coating using the spray gun, the substrate with a layer thickness calculated  based on a volume of the spot using the equation, as discussed in the rejection above, this is considered simply generally linking the abstract idea to a particular environment, where to provide integration into a practical application (as required under STEP 2A) there needs to be applying or using the judicial application in  some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (note MPEP 2106.05(e), for example), since here it would simply provide a general coating using in some linking fashion the determined feature of thickness  Note also MPEP 2106.05(g) noting considerations as  to providing integration in to a practical application (as for STEP 2A) or significantly more (for STEP 2B) as to whether the additional elements add more than insignificant extra-solution activity to the judicial exception, where a discussed example of insignificant application is cutting hair after first determining the hair style. This appears to be like the present claim element of coating by the spray gun (like cutting, which would use an apparatus for cutting) using the thickness calculated (like using the determined hair style, that is the determined feature).   Therefore, the claim does not have the abstract ideas integrated in a practical application, where the determining of future coating thickness can be merely calculating using mathematic concepts or metal evaluation, and there is no practical use of the thickness determination in the application of a future coating with no actual application or use in a manner that would be more than a mere “applying it” type action, since the application claimed as discussed above would not be considered more than an insignificant application as discussed above.  
Furthermore, as to a practical application established by showing technical improvement, whole coating does not need to be applied, etc., the Examiner disagrees with applicant’s position as to this case.  The thickness calculation is not integrated into a practical application of using such calculations, for example, where even if the thickness is calculated from the volume of the test spot for a layer applied complete coating, the additional coating steps as claimed are not integrated into a practical application as discussed above.  Applicant refers to the process allowing a small region of a substrate to be coated, and then changes to the gun and flow parameters to produce a desired coating layer thickness before coating  the entire substrate, so complete coatings not required or the use of complicated software, however as discussed above, the process does not require integrating the abstract idea of the layer calculation with a practical application of further complete coating, for example, so that the benefits and described features do not actually have to take place.  Furthermore, the breadth of the claim is such that the features described do not necessarily occur. Note that there is no limit as to the size of the spray spot which occurs over a fixed time (where applicant describes in the specification that the spray spot application occurs with a speed v and track offset p during spray spot application, note the substitute specification at [00012]), and therefore, an amount of the “spray spot” could be equal to complete coverage or significant coverage  amount such that argued benefits over previous time consuming and material intensive processes do not necessarily occur.  Furthermore, as to using software, the disclosure does describe that a control device can be provided to carry out calculation operation which seems similar to the software use (note [00026] of the substitute specification) and complexity not clarified.  Furthermore, the claim does not require changes to the gun and flow parameters. Also note MPEP 2106.05(a)(1) indicates that “It is important to note, the judicial exception alone cannot provide the improvement.”  While the improvement can be provided with additional elements, it is also noted that merely providing a step such as “Merely reciting the words "apply it" (or an equivalent) with the judicial exception” (note MPEP 2106.04(d)) would not integrate the abstract idea into a practical application.  The data gathering method is not shown to be a non-conventional, unusual way to gather data. The spraying is not shown to be an unknown method, simply using a spray gun, and the spray spot use is not shown as unique either, where the cited Subramanian et al (US 2012/0269958) (note paragraph 12 above) indicates that simulation of coating can be based on modeling of  a single spray spot (0019).  Therefore, any improvement appears to be in the judicial exception – the use of the calculations with the equation. References to not using complicated software also appear to be directed to the abstract idea of the mathematical equation but does not describe or indicate how this would be integrated into a practical application, where there is still no practical application of the predicted coating thickness into a practical use application.  Therefore, the rejection above is maintained.
As to Step 2B – applicant argues that something significantly more than the abstract idea is required, and are directed to a technical solution as discussed above. 
The Examiner has reviewed these arguments, however, she disagrees with applicant’s position.  The data gathering step of applying the coating material in the spot using the spray gun does not provide something significantly more than the abstract idea, where the material needs to be applied so that the abstract idea/mathematical formula can be used, and the determination from the equation is not further integrated into a practical application as discussed above with regard to the further coating using the spray gun, and noting how features apply to STEP 2A and 2B as noted in regard to the discussions of the MPEP above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718